FRANK, J.
This demurrer must be sustained. The allegations of paragraph 6 of the Amended Bill of Complaint, taken, under the well-established rule most strongly against the pleader, amount to an averment that the defendant corporation assumed the payment of the indebtedness which is the basis of the complaint herein and that complainants agreed-to such assumption by endeavoring to collect from the corporation. Such agreement, unexplained, may amount to a ratification of the alleged fraudulent conveyance which is herein sought to he avoided. It seems further that an allegation of insolvency by the defendant, Cohen, the assignor *552of tlie corporation, at the time, or as the result, of such assignment, is re quisite ‘to justify the relief herein sought.
Unless the complainants are entitled to the relief involved in setting aside the assignment complained of, their claim is reduced to the. level of one merely for the recovery of money, for which there is a plain, adequate and complete remedy at law.
Leave further to amend within thirty days' is hereby granted.